Citation Nr: 0310080	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  01-05 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability, to include a total rating for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel
INTRODUCTION

The veteran served on active duty from November 1971 to March 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the Denver, Colorado, Regional Office 
(RO).


REMAND

The evidence of record herein was last reviewed by the RO in 
2002 after which the veteran testified at a Board hearing in 
June 2002.  In September 2002, the Board reviewed the 
evidence of record, determined that further evidentiary 
development was warranted, and undertook development pursuant 
to 38 C.F.R. § 19.9 (2002).  As a result, evidence consisting 
of Vet Center outpatient treatment records dated from 1994 to 
2002, and VA examination reports dated in January and 
February of 2003, have been added to the file since the 
evidence was last reviewed by the RO.  

The jurisdiction conferred upon the Board by 38 C.F.R. § 19.9 
(2002), i.e., to adjudicate claims on the basis of evidence 
developed by the Board but not reviewed by the RO, was 
recently invalidated.  See Disabled American Veterans v. 
Sec'y of Veterans Affairs, No. 02-7304, 2003 U.S. App. LEXIS 
8275 (Fed. Cir. May 1, 2003).  Thus, this remand is needed so 
that the RO may undertake initial review secondary to the 
development that was undertaken.  Id.

Additionally, while the case is in remand status, the RO 
should provide appropriate notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5100 et. 
seq. (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002)

Accordingly, this case is REMANDED for the following actions:

1.  The RO should provide appropriate 
notice as required concerning assistance 
by the VA and which parties will obtain 
which evidence.  Notice should include 
applicable provisions of the VCAA.

2.  The RO should review all of the 
evidence of record and readjudicate the 
claim based on all the evidence of 
record, including that obtained pursuant 
to Board development.  Thereafter, if the 
benefits sought are not granted, the RO 
should issue a Supplemental Statement of 
the Case in accord with applicable 
provisions.

Thereafter the case should be returned to the Board if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




